DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
Claims 49-60, 69 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 49-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 2011/0174820) in view of YERBIC (US 8143053). 
With respect to claim 49, 69, GILES discloses a container assembly, such as a Petri dish (circular base and lid) comprising a base member having a bottom wall and side wall; and a lid (Fig 1), the base member having latch members (detents on base) and the lid has rib sections on a continuous rim (circumferential rim on lid), which can securely lock the base and lid in a releasable locking engagement by using compressive motion (0046-48, Figure 1, 15) and the base additionally has a plurality of ribs (centering detents) but does not explicitly disclose centering detents positioned to apply pressure on the circumferential rim. However, YERBIC discloses a lockable cell growth chamber with a circular dish (base) and lid, providing with a 
With respect to claim 50, GILES discloses the latch members to deflect outwards when the lid is pushed down (detents deflected as rim passes) (0048, Fig 14). 
With respect to claim 51-52, GILES discloses the latch members snap and have a ramp section (pointed protrusion) (Figure 13, 0047-48). 
With respect to claim 53, GILES discloses the rib sections (rim) rests in a gap between the latch members and the base they are attached to (Fig 15). 
With respect to claim 54, YERBIC discloses spacers (centering detents) in the lid, but does not explicitly disclose they are on the base. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the spacers on the base instead, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 
With respect to claim 55, GILES discloses the lid is made of a transparent material (window) (0042).
With respect to claim 56, GILES discloses the container supports growth media for microorganisms (0035).   

Claims 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILES (US 2011/0174820) and in view of YERBIC (US 8143053), further in view of WARDANI (US 5992671). 
With respect to claim 57, GILES discloses a container assembly, such as a Petri dish (circular base and lid) comprising a base member having a bottom wall and side wall; and a lid (Fig 1) having a locking mechanism that can securely lock the base and lid in a releasable locking engagement (0046-48, Figure 1, 15), but does not explicitly disclose a kerf and ball detent. However, WARDANI discloses a lid locking means comprising a pair of spaced elongated slots (kerfs) on the rim of the body (rim is on the base) and a pair of balls integral on the underside of the lid (ball detent, secondary detent on lid), in which lid is rotated slightly to lock balls into the slots (lid and base are secured by axial compression) so that lid is locked to the base (interaction of detent and kerf inhibits movement of the lid) (Column 1, lines 64-Column 2, lines 65, Figure 3). It would have been obvious to one of ordinary skill in the art to modify the locking arrangement of GILES to include that as taught by WARDANI because it provides a quick and easy means for locking and unlocking a lid in an easy and economical to manufacture way (Col 1, lines 19-21). 
With respect to claim 58, GILES discloses the base has a plurality of ribs (centering detents) that applies pressure on the edge of the rib (Figure 6, 0041).
With respect to claim 59, GILES discloses the lid is made of a transparent material (window) (0042).
With respect to claim 60, GILES discloses the container supports growth media for microorganisms (0035).   

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art to modify the locking arrangement of GILES to include that as taught by WARDANI because it provides a quick and easy means for locking and unlocking a lid in an easy and economical to manufacture way (Col 1, lines 19-21).
In response to applicant’s argument that GILES cannot be modified as suggested, it is noted the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.
In response to applicant’s argument, that claim 69 was unaddressed, it is noted that the rejection paragraph addressing claim 49 above also includes a rejection of the limitations of claim 69.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571) 270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799